     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 1 of 38




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO




ANDREW J. THOMSON,

       Plaintiff,

v.                                                                 No. 1:17-cv-00565-JCH-JFR

NATIONAL RAILROAD
PASSENGER CORPORATION,
doing business as AMTRAK,

       Defendant.



                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on: Defendant National Passenger Corporation’s (Amtrak)

Motion for Summary Judgment (ECF No. 90); Amtrak’s Motion to Exclude the Testimony of

Dr. Julia Johnson, EDD, LEP (ECF No 87) and Amended Motion to Exclude the Testimony of

Dr. Julia M. Johnson Regarding Causation (ECF No. 169); Amtrak’s Motion to Exclude the

Testimony of Dr. Michael D. Roback, M.D. (ECF No. 88), Renewed Motion to Exclude Dr.

Michael D. Roback, M.D.’s Supplemental Orthopaedic Report and Corresponding Testimony

(ECF No. 162) and Motion to Strike Dr. Roback’s Declaration as moved for in (ECF No. 103);

Amtrak’s Motion to Strike Dr. Roback’s Second Declaration (ECF No. 167); Amtrak’s Motion

to Strike Plaintiff’s Declaration, as moved for in (ECF No. 109); and Plaintiff’s Federal Rule of

Civil Procedure 56(d) Motion as moved for in (ECF No. 99).

I.     BACKGROUND

                            A. Summary Judgment Material Facts
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 2 of 38




       The Court presents the following material facts in the light most favorable to Plaintiff as

the summary judgment nonmovant. See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 961

(10th Cir. 2017). In May 2014, Plaintiff was a passenger on an Amtrak train that was passing

through New Mexico. Amtrak’s Undisputed Material Fact ¶ 1, ECF No. 90 (Amtrak’s UF);

Declaration of Andrew J. Thomson ¶ 3, ECF No. 101 (Thomson Decl.). Plaintiff had a private

cabin with its own bathroom. Id. The train was re-routed or rescheduled at least two to three

times. Id. at ¶ 6. In texts, emails, and calls explaining the re-routing decisions, Amtrak cited

“unscheduled maintenance and rail repair.” Id. Plaintiff experienced a “rough ride” while in New

Mexico and significant bumps or jolts roughly every 15 minutes during travel through hilly

terrain. Id. at ¶¶ 6, 7. Amtrak made PA announcements in a “serious tone” telling passengers to

“keep all kids from running around” and warned that “G forces from the train riding on the rails

can be sufficient to throw a grown man through the air.” Id. at ¶ 8; Deposition of Andrew J.

Thomson, 127:20-25 – 128:1, ECF No. 90-4 (Thomson Depo.).

        Around Springer, New Mexico Plaintiff was sitting down using the bathroom in his

private cabin (Room B of Unit 32068) when the train jolted, causing him to be “thrown off the

toilet and knocked unconscious when [his] head hit the bathroom door.” Thomson Decl. at ¶ 9.

When Plaintiff regained consciousness, he was face down on the bathroom floor and the toilet

shroud was on the back of his legs. Id. at ¶ 12. He inspected the shroud and saw that the bolt-

holes were empty where the shroud would normally attach to the rest of the toilet and the wall.

Id. at ¶ 13. Plaintiff photographed the shroud as he found it.1 Id. at ¶ 14. This was the first time



1
 Amtrak states that Plaintiff’s photograph in fact “shows two bolts in place,” Amtrak’s UF at ¶
14, and that the bolts are “clearly show[n].” ECF No. 109, 5. Although a summary judgment
nonmovant’s account that is “blatantly contradicted by the record” so that “no reasonable jury
could believe it,” should not be adopted, Scott v. Harris, 550 U.S. 372, 380 (2007), this principle
has no application here. The photograph is devoid of necessary context to understand what it
                                                 2
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 3 of 38




that Plaintiff used the toilet; he never manipulated or altered the toilet before the accident. Id. at

¶¶ 11, 17.

       Conductor Estevan Montoya and another employee came to the room. Id. at ¶ 18.

Montoya told the employee to move Plaintiff to another room because the toilet was broken and

needed repairs. Id. at ¶ 20. Montoya testified at a later deposition that the toilet was “on its side”

and “not on its usual position.” Deposition of Estevan Montoya, 38:1-2, ECF No. 90-6 (Montoya

Depo.). In a post-accident report, Plaintiff described his version of the accident as follows:

“Toilet not attached to wall. Sat on it, train hit a bump, whole toilet flew off.” ECF No. 101, 12.

       Plaintiff explained to Montoya and the other employee that he had suffered a previous

head injury and that his doctor told him that if he ever had another head injury he should go to an

emergency room, and that he was disoriented and felt dizzy. Thomson Decl. at ¶ 21. Rather than

stopping at the nearest station, Las Vegas, New Mexico for medical treatment, Amtrak

proceeded roughly 17-hours to Los Angeles. Id. at ¶ 22. In a post-accident report authored by

Montoya, Montoya minimized Plaintiff’s damages by writing that Plaintiff did not lose

consciousness and that Plaintiff declined medical treatment and “want[ed] to wait till LAX.”

ECF No. 101 at 11; Thomson Decl. at ¶ 25.

       Once in Los Angeles, an Amtrak employee in a golf cart retrieved Plaintiff and he was

taken to the emergency room. Id. at ¶ 24. The ER records, dated the day after Plaintiff’s incident,

stated that Plaintiff did not suffer obvious injuries and that he was alert and oriented. Amtrak’s

UF at ¶ 16; ECF No. 90-12, 1. The records noted no loss of consciousness, vertigo, vision

changes, dysphagia, dysarthria, numbness/tingling, or neck/back pain. Id. at 4.


depicts, thereby requiring resolution by the factfinder. In addition, the Court denies Amtrak’s
motion to strike Plaintiff’s declaration statement that he observed empty bolt-holes because it
supposedly conflicts with the photograph. Again, what the photograph depicts – which is far
from clear – will go to the jury.
                                                  3
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 4 of 38




       The parties submitted the testimony of deposed Amtrak employees who testified about

the circumstances of the accident. Conductor Montoya testified that no slow orders or track

defect bulletins existed in the area where the accident occurred. Montoya Depo. at 29:8-17.

Concerning the cause of a toilet shroud coming off, Assistant Superintendent Ilene Lara testified

that one would “actually have to lift that shroud up and pull it out for it to come out.” Deposition

of Ilene Lara, 61:1-2, ECF No. 90-7 (Lara Depo.). She stated that she had “never seen in all my

time here … [s]omething like that. Maybe if the train de[r]ailed, maybe it can come off, but [she

had] never seen anything like that.” Id. at 61:3-7. Foreman Homer Yonan said he had never seen

a toilet shroud completely detach. “I don’t … have any explanations for it, other than in my view

it has to lifted out, it has to be pulled vertically out and towards you to remove it. And the two

screws that hold the … face plate down, would have to be removed.” Deposition of Homer

Yonan, 64:19-23, ECF No. 90-8 (Yonan Depo.). And Maintenance Technician Amgad

Abdelmalak testified that even if two screws were missing from the front, other design features

of the toilet would prevent the toilet shroud from detaching. Deposition of Amgad Abdelmalak,

69:13-25 – 70:1, ECF No. 90-9 (Abdelmalak Depo.).

       In addition to these employees’ depositions, the parties submitted competing inspection

reports and other train documents that Amtrak maintains. For instance, Amtrak’s inspection

reports from the day Plaintiff boarded the train and the week prior showed that employees

inspected the “lavatories” in Unit 32068 and that no toilet shroud defects were noted in

Plaintiff’s unit. ECF Nos. 90-2, 1-2; 90-3, 1-2. However, drawing inferences in Plaintiff’s favor,

these inspection reports only note that the lavatories generally – as opposed to the toilet

specifically – were inspected.




                                                 4
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 5 of 38




       For Plaintiff’s part, he submitted repair orders generated from before, and the day of, the

accident, which indicated repair issues with the toilet shroud. For instance, an order generated

about a month before the accident stated: “Room B Toilet Shroud Loose,” and required

corrective action. ECF No. 100, 14.; id. at 18. And a work order created on the day of his

accident, May 26, 2014, said: “Rm B toilet fixture is broken.” Id. at 8.

                      B. Background Concerning Dr. Michael D. Roback

       1. Dr. Roback’s Credentials

       In May 2017, Plaintiff filed a one-count complaint for negligence against Amtrak.

Plaintiff offered reports and other materials from two experts to support his theories: Dr. Michael

D. Roback, a doctor and former orthopedic surgeon who intends to testify that Amtrak caused

Plaintiff’s orthopedic surgeries and about Plaintiff’s medical damages; and Dr. Julia M. Johnson,

a licensed educational psychologist, who intends to testify that Plaintiff has a traumatic brain

injury caused by the train accident.

       Dr. Roback currently practices medicine in Ventura, California. Résumé/Curriculum

Vitae of Dr. Michael D. Roback, ECF No. 97-1, 3 (Roback CV). He holds bachelor and medical

degrees from the University of California. Id. at 2-3. Dr. Roback has practiced medicine since at

least 1972. Id. at 5. He was the chief of surgery at Beverly Glen Hospital from 1975 to 1979 and

director of orthopaedics at Bear Valley Hospital during this same time. Second Declaration of

Dr. Michael Roback, ¶ 5, ECF No. 163-1 (2nd Roback Decl.). He has been a member of

numerous professional societies and was awarded a diplomate from the American Board of

Orthopaedic Surgery in 1974. Roback CV at 2, 12-13. Over his career the doctor has authored

medical articles and given medical presentations. Id. at 5-12.




                                                 5
      Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 6 of 38




        From 1990 to 2004, Dr. Roback served on California’s industrial medical council, which

established policies and procedures to address work-related injuries, evaluation, treatment, and

costs for medical care. 2nd Roback Decl. at ¶ 6. The council developed a test to qualify

individuals as expert witnesses and acted as a judicial body to handle complaints against doctors

for overbilling and other malfeasances. Id. Since 1990, Dr. Roback has also served as a qualified

medical evaluator for California’s workers’ compensation division and in that capacity is

specialized to examine individuals and make costs-of-treatment determinations. Id. at ¶ 7. Since

1989, he has also served as an independent medical examination for California’s workers’

compensation appeals board and has been involved in hundreds of cases in cost-of-treatment

cases. Id. at ¶ 8.

        2. Dr. Roback’s Medical Diagnoses and Causation Opinions

        Dr. Roback generated a 32-page expert report based on a January 2018 orthopedic

evaluation of Plaintiff. Dr. Roback’s Expert Report, ECF No. 97-2 (Roback Report). The report

began by summarizing Plaintiff’s “current condition,” which appears to be based on Plaintiff’s

oral history of the train incident and medical events following the incident. Id. at 2-4. After this

summary, Dr. Roback listed Plaintiff’s medical records that he reviewed, including x-ray and

MRI imagining, for different parts of Plaintiff’s body. Id. at 4-10. The report noted that Plaintiff

“had a car accident in 2009 …. [Plaintiff] had neck and back symptoms with normal imagining

…. Imaging studies head and neck negative.” Id. at 10. The report then described Plaintiff’s

employment history and social activities and summarized the limitations on Plaintiff’s life

activities following the train incident, such as his reduced ability to do domestic work, physical

exercise, etc. Id. at 10-13.




                                                 6
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 7 of 38




       Dr. Roback’s report then summarized Plaintiff’s description of the pain he feels in his

neck, right shoulder, upper extremity, chest, thoracic and lumbar regions, and knees. Id. at 14-17.

Dr. Roback’s report then relayed the results of his physical examination of Plaintiff. The

examination included manipulating and palpating Plaintiff’s limbs and joins and testing his

flexion, pain levels, and strength. Declaration of Dr. Roback, ¶ 13, ECF No. 97 (Roback Decl.).

Dr. Roback conducted a Tinel’s test on the wrist to test nerve irritation and a Phelan’s test which

involves compressing the wrist’s nerve. Deposition of Dr. Roback, 98:12-19; 99:10-18, ECF No.

96-1 (Roback Depo.).

       Dr. Roback concluded in his report that Plaintiff is “100% permanently disabled” and

recommended future medical treatment for various afflicted body parts. Roback Report at 33; id.

at 32-33. Concerning Plaintiff’s right shoulder, the doctor wrote that “[i]n the 3½ years since the

accident, the patient’s right shoulder has undergone deterioration in addition to the initial damage

to the AC joint and rotator cuff” and predicted that Plaintiff will eventually need a total joint

replacement. Id. at 32. Concerning Plaintiff’s neck, Dr. Roback reported “malposition of the C7

vertebra on the T1 vertebra associated with narrowing of the foramen,” a “small disc herniation

of the disc just above C7,” and stated that Plaintiff will require neck surgery. Id. Plaintiff’s back,

a “major problem,” with “disc herniation encroaching on the right S1 nerve root,” would also

likely require surgery. Id. Ligamentous repair for Plaintiff’s right wrist was recommended. Id.

Surgery could not improve damage to Plaintiff’s right knee, so Dr. Roback recommend

symptomatic treatment. Id. at 33. He attributed Plaintiff’s injuries to his neck, back, right

extremity and right knee to Amtrak. Id. at 31.

       Amtrak deposed Dr. Roback about other injuries he was aware besides the train incident.

He responded that he was aware that Plaintiff had a 2009 car accident, which “appeared to be a



                                                  7
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 8 of 38




big accident, particularly with reference to his head,” but that it did “not appear that [Plaintiff]

had any functional limitations or significant symptoms and maintained his life activities pretty

much until the Amtrak [accident].” Roback Depo. at 84:6-18. Dr. Roback did not see “ongoing

treatment for [Plaintiff’s] neck or his back,” in medical records, which Dr. Roback believed

correlated with Plaintiff’s statement to Dr. Roback that Plaintiff had only “minor problems” in

the years following the 2009 car accident. Id. at 84:25-86:1-5. He stated that just because

Plaintiff “had an accident in the past doesn’t mean he’s going to have symptoms.” Id. at 127:21-

22. In terms of excluding the 2009 accident as a potential cause of Plaintiff’s injuries, Dr.

Roback stated, “You’ve got to show me something that gives me some idea that at least

something was happening before [the train] accident for me to say something other than the

[train] accident was the cause.” Id. at 127:25-128:1-3.

       Concerning disc herniation, Dr. Roback excluded Plaintiff’s age or weight as causes of

that ailment. Id. at 122:10-25-123:1-5.2 Concerning Plaintiff’s right injury shoulder, Dr. Roback

stated that the train accident caused that injury because a 2017 MRI taken roughly three years

after the accident “show[ed] the most damage.” Id. at 137:11-12. He stated that Plaintiff’s AC

joint had “degenerated because of the trauma” and had fluid in the area, which is more common

with newer injuries than older ones. Id. at 137:9-17. Because Plaintiff had not engaged in

activities that could result in shoulder damage, such playing football, lifting weights, or working

as a jackhammer operator, Dr. Roback concluded that the shoulder injury was traumatic in

origin. Id. 138:11-21.




2
 Plaintiff states that Dr. Roback ruled out age and weight as causes of Plaintiff’s “injuries”
generally. ECF No. 96 at 8. But the deposition transcript shows that Dr. Roback only discussed
age and weight in the context of disc herniation and not in the context of other injuries.
                                                 8
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 9 of 38




       To counter Dr. Roback’s claim that Plaintiff did not have functional limitations before the

train incident, Amtrak tendered several of Plaintiff’s medical records which noted orthopedic and

other injuries. The medical records surrounding the 2009 car wreck stated that Plaintiff

complained of mild head, neck and left shoulder pain, Def.’s Ex. 3, 1, ECF No. 88-3; Ex. 4, ECF

No. 88-4, although a CT scan of Plaintiff’s brain was within normal limits and a CT scan of his

cervical spine was unremarkable. Def.’s Ex. 5, ECF No. 88-5, 1. A medical record from 2010

attributed cervical radiculopathy and cervical and lumbar strain to the 2009 accident. Id. at 3.

March and April 2014 medical records noted back pain and an MRI showed a bulging disc in

Plaintiff’s spine. Def’s. Ex. 9, ECF No. 88-9, 1; Ex. 10, ECF No. 88-10. In January 2014,

Plaintiff sought medical treatment for his legs, hypertension, traumatic brain injury, and chest

pain. Def.’s Ex. 6, ECF No. 88-6, 1. On May 1, 2014 – weeks before the accident – the

“diagnosis” section of Plaintiff’s record stated: “[Herniated Nucleus Pulposus] Lumbar Spine”

and “(R) Clavicular Pain.” Def.’s Ex. 11, ECF No. 88-11. In addition, Plaintiff’s records from his

local provider consistently listed lumbago, hypertension and pain as “chronic problems.” Def.’s

Ex. 7, ECF No. 88-7, 2; Ex. 8, 1, ECF No. 88-8; Ex. 9 at 2; Ex. 12, 1-2, ECF No. 88-12.

       Amtrak also tendered post-train incident medical records. On June 2, 2014 Plaintiff

sought medical treatment for left thumb pain from a previous cat bite. Def.’s Ex. P, ECF No. 90-

16, 1. On June 14, 2014 he sought emergency treatment for a swollen thigh. In 2015, Plaintiff

sought emergency medical treatment for right foot swelling and for a head injury after hitting his

head on a metal shelf and briefly losing consciousness. Def.’s Ex. N, ECF No. 90-14, 1. And in a

separate 2015 medical record, Plaintiff told the medical attendant that his chronic neck and lower

back pain started twenty years ago after being struck by a truck while he was riding a bicycle.

Def.’s Ex. D, ECF No. 90-16, 9.



                                                9
       Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 10 of 38




          After he filed his expert report and was deposed, Dr. Roback submitted a declaration in

opposition to Amtrak’s Daubert3 motion. He stated that he conducted a differential diagnosis,

which is the process for determining the likely cause of an injury. Roback Decl. at ¶ 14. After

considering other potential causes of Plaintiff’s injuries, including the 2009 car accident, Dr.

Roback determined to a “reasonable medical probability” that Amtrak caused Plaintiff’s injuries.

Id. He stated that post-incident imaging showed ailments that “were not present before[ ] and do

not have any other reasonable explanation other than they were likely caused by the Amtrak

incident.” Id. at ¶ 15. He also stated that “an Amtrak train weighs a substantial amount, and when

traveling with passenger cars at regular speeds is capable of generating great force,” sufficient

for Plaintiff to lose consciousness after allegedly hitting his head on the bathroom door. Id. at ¶

16. He viewed “the photos of the toilet component on the ground after the incident, leading [him]

to believe sufficient force was generated for the component to come unattached to the rest of the

toilet,” and repeated his belief that it is reasonably probable that Amtrak caused Plaintiff’s

injuries. Id.

          3. Dr. Roback’s Opinions on Medical Damages

          On August 12, 2019 Dr. Roback generated a supplemental report projecting thousands of

dollars of costs for treatment for Plaintiff’s future medical care. Supplemental Orthopaedic

Report by Dr. Michael Roback, 2-3, ECF No. 162-1 (Supp. Roback Report). When asked in his

deposition what sources of information he reviewed in producing his report, the doctor answered

that as a state official “working with work injuries, industrial accidents,” he could access

insurance companies’ billing and payment systems. June 2020 Deposition of Dr. Michael D.

Roback, 31:7-19, ECF No. 162-3 (June 2020 Roback Depo.). Using insurance databases, he



3
    Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
                                                10
       Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 11 of 38




“looked at what was billed and what was paid in regular insurance,” and generated average

treatment costs for Plaintiff’s projected medical treatments. Id. at 32:3-5; 54:8-13.

II.     PROCEDURAL HISTORY

        Amtrak moved to exclude Plaintiff’s expert witnesses, Drs. Johnson and Roback, and has

moved for summary judgment. In July 2020, the Court partially ruled on Amtrak’s Daubert

challenge to Dr. Johnson. See Mem. Op. and Order, ECF No. 155. Specifically, the Court ruled

that Dr. Johnson could testify as an expert about the diagnosis of traumatic brain injury (TBI)

and associated cognitive impairments. However, although Dr. Johnson diagnosed Plaintiff’s

condition, she did not state in her expert report that Amtrak caused Plaintiff’s cognitive injuries.

Only in a later filed declaration – which Amtrak moved to strike as an untimely expert disclosure

– did she draw a causal connection between the train incident and Plaintiff’s mental injuries.

        The Court denied the motion to strike. Given that expert discovery was already reopened

for issues related to Dr. Roback’s damages opinions, the parties were ordered to re-depose Dr.

Johnson during the same period of reopened expert discovery.

        The summary judgment and Daubert records are now complete and the motions are ripe

for disposition. Before turning to those motions, however, the Court must rule on several

procedural or evidentiary motions filed primarily by Amtrak.

III.    DISCUSSION

                                 A. Plaintiff’s Rule 56(d) Motion

        Amtrak’s post-accident repair order indicated that an Amtrak employee named Mr.

Abdelmalak repaired the toilet. ECF No. 100 at 8. But when deposed, Mr. Abdelmalak indicated

that another individual – an unidentified employee – had already put the toilet shroud back in

place before Mr. Abdelmalak arrived. Declaration of Derek C. Decker, ¶ 11, ECF No. 100

(Decker Decl.). Based on this new information about the unidentified repairperson, Plaintiff

                                                 11
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 12 of 38




moved under Federal Rule of Civil Procedure 56(d) to defer or deny ruling on Amtrak’s

summary judgment motion until the repairperson can be identified. Plaintiff’s attorney says that

the repairperson “could provide critical insight into why the toilet broke in the first place,” why it

lacked bolts, “and why and how it was repaired.” Id. at ¶ 14. He also seeks “any and all records

reflecting this individual’s work on repairing the toilet, or relating to [the individual’s] identity.”

Id. at ¶ 13.

       Amtrak responds that the employee’s identity is unknown despite its efforts to identify

him or her.

       1. Standard of Review

       Federal Rule of Civil Procedure 56(d) allows a court to deny or defer considering a

motion for summary judgment where the “nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d).

“In this circuit, a party seeking to defer a ruling on summary judgment under Rule 56([d]) must

provide an affidavit “explain[ing] why facts precluding summary judgment cannot be presented.”

Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010)

(citation and internal quotation marks omitted). “This includes identifying (1) the probable facts

not available, (2) why those facts cannot be presented currently, (3) what steps have been taken

to obtain these facts, and (4) how additional time will enable [the party] to obtain those facts and

rebut the motion for summary judgment.” Id.

       2. Analysis

       Plaintiff’s Rule 56(d) motion is denied. The parties agreed to extend the discovery

deadline numerous times with a final deadline of November 8, 2018. Plaintiff learned during Mr.

Abdelmalak’s September 25, 2018 deposition that he was not the repair employee. With over a



                                                  12
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 13 of 38




month remaining to conduct discovery, Plaintiff filed no motion to compel discovery into the

individual’s identity or to extend the discovery deadline. Given that Plaintiff did not use

discovery tools during the available period to do so, Plaintiff has failed to show that a lack of

discovery prevents him from presenting facts essential to justify his opposition. Moreover,

Amtrak tried to identify the person but was unsuccessful despite its efforts. Amtrak cannot

disclose what it does not know.

                B. Amtrak’s Motion to Strike Plaintiff’s “Sham” Declaration

       Plaintiff executed his own declaration after, and in response to, Amtrak’s motion for

summary judgment. Amtrak claims that Plaintiff’s declaration contains “self-serving testimony

insufficient to create a genuine issue of material fact” and asks the Court to strike the entire

declaration. ECF No. 109 at 5.

       1. Standard of Review

       Contradictions in a witness’s testimony do not, without more, justify preclusion of that

testimony. Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 973 (10th Cir. 2001). A

subsequent affidavit “‘may not be disregarded [merely] because it conflicts with the affiant’s

prior sworn statements.’” Id. (quoting Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986)).

But a court may be justified in disregarding a contrary affidavit when the affidavit constitutes an

attempt to create “‘a sham fact issue.’” Id. (quoting Franks, 796 F.2d at 1237). “To determine

whether a contradicting affidavit seeks to create a sham fact issue, [courts] have looked to three

factors: whether: ‘(1) the affiant was cross-examined during his earlier testimony; (2) the affiant

had access to the pertinent evidence at the time of his earlier testimony or whether the affidavit

was based on newly discovered evidence; and (3) the earlier testimony reflects confusion which

the affidavit attempts to explain.’” Id. (quoting Rios v. Bigler, 67 F.3d 1543, 1551 (10th Cir.

1995)). When consideration of these factors leads to the conclusion that the subsequent affidavit
                                                13
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 14 of 38




constitutes an attempt to create a “sham fact issue,” the court does not abuse its discretion in

disregarding the affidavit and relying instead on the prior deposition testimony in deciding a

summary judgment motion. Franks, 796 F.2d at 1237; Ralston, 275 F.3d at 973.

       2. Analysis

       Amtrak moves to strike Plaintiff’s entire declaration. The Court limits its analysis only to

the portions of the declaration that Amtrak specifically identifies as problematic.

       First, Amtrak claims that Plaintiff exaggerated the severity of the bumps and jolts during

the journey when compared to his deposition. Compare Thomson Depo. at 158:24-25 (Plaintiff

stating that “there was [sic] bumps and rough rides throughout the entire journey”), with

Thomson Decl. at ¶ 7 (Plaintiff stating that “there were significant bumps and jolts roughly every

fifteen minutes or so.”) These statements are not so inherently in conflict that excluding the

declaration is required.

       Second, Amtrak contends that Plaintiff has no “objective information” to opine that

Amtrak to “us[es] a policy of deferred maintenance,” Thomson Decl. at ¶ 7, which resulted in the

poor track condition. The Court will exclude this portion of Plaintiff’s declaration because

Plaintiff lacks personal knowledge to make these statements and the statements likely exceed the

bounds of lay testimony. Plaintiff’s opinion about Amtrak’s maintenance policies is excluded.

       Third, Amtrak claims that Plaintiff’s statement that “the Conductor should have stopped

the train as soon as possible (Las Vegas [sic] New Mexico was the next stop and not far away) so

I could get medical attention … instead of … proceed[ing] all the way to Los Angeles,”

Thomson Decl. at ¶ 22, contradicts the post-incident report, which “shows [Plaintiff] declined

treatment to wait until Los Angeles.” ECF No. 109 at 6. But it appears that Conductor Montoya

authored the post-incident report, and Montoya’s statements are genuinely disputed. Weighing



                                                14
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 15 of 38




the witness’s statements is reserved for the trier of fact. Amtrak next claims that Plaintiff’s

declaration conflicts with his deposition statement about attaining treatment “in a ‘big city.’”

ECF No. 109 at 5-6. However, Amtrak pointed to no contradictory deposition testimony showing

that Plaintiff directed employees to take him to Los Angeles. There is no conflict between

Plaintiff’s declaration and his deposition, so Amtrak’s request is denied.

       Fourth, and relatedly, Amtrak claims that Plaintiff’s declaration that Amtrak should have

stopped as soon as possible instead of “proceed[ing] all the way to Los Angles, a roughly

seventeen-hour ride,” Thomson Decl. at ¶ 22, contradicts his deposition statement that the train

made “multiple stops” before arriving in Los Angeles. See Thomson Depo. at 232:4-5. There is

no inconsistency.

       Fifth, Amtrak says that Plaintiff’s declaration that “an Amtrak employee in a golf-cart

immediately took me in the cart and I was taken to the emergency room,” in Los Angeles is

ambiguous and contradicts his deposition testimony that he rode in an ambulance. Thomson

Decl. at ¶ 22. While Plaintiff did testify that he was in an ambulance at some point, the specific

testimony that Amtrak points to shows that the parties were discussing Plaintiff’s ambulance ride

as a completely peripheral matter. The available record evidence indicates that Plaintiff’s journey

could have involved both a golf-cart and an ambulance. Rather than striking the declaration,

Amtrak is free to cross-examine him about the circumstances of his arrival to the hospital.

       Finally, Amtrak claims, with no legal analysis, that paragraphs 21 through 25 of

Plaintiff’s declaration are unsupported by objective evidence and that paragraphs 26 through 28

are Plaintiff’s “interpretations of documents” – not the underlying document itself. ECF No. 109

at 6. Amtrak provides no discussion of why objective evidence is required in the first place or

why Plaintiff’s alleged interpretation of documents raises a sham issue of fact. The Court lacks



                                                15
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 16 of 38




sufficient legal argument from Amtrak to meaningfully rule on its objections and the Court will

thus examine Plaintiff’s declaration statements in ruling on the summary judgment motion.

                   C. Amtrak’s Motion to Strike Dr. Roback’s Declarations

       Amtrak moves to strike both of Dr. Roback’s declarations, contending that they conflict

with his deposition testimony or are incomplete expert disclosures.

       1. Standard of Review

       The Federal Rules of Civil Procedure require an expert’s report to contain “a complete

statement of all opinions the witness will express and the basis and reasons for them.” Fed. R.

Civ. P. 26(a)(2)(B)(i). “The purpose of rule 26(a) expert disclosures is ‘not only to identify the

expert witness, but also ‘to set forth the substance of the direct examination.’” Guidance

Endodontics, LLC v. Dentsply Int’l, Inc., No. CIV 08-1101 JB/RLP, 2009 WL 3672502, at *3–4

(D.N.M. Sept. 29, 2009) (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 953 (10th

Cir.2002)). Under Fed. R. Civ. P. 37, “[i]f a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “[T]he determination of whether a

Rule 26(a) [or (e)] violation is justified or harmless is entrusted to the broad discretion of the

district court.” HCG Platinum, LLC v. Preferred Prod. Placement Corp., 873 F.3d 1191, 1200

(10th Cir. 2017) (citation omitted).

       2. Analysis

       a. Dr. Roback’s First Declaration

       Amtrak seemingly requests that Dr. Roback’s entire declaration be set aside. However,

the Court limits its analysis to the four portions of Dr. Roback’s declaration that Amtrak claims



                                                16
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 17 of 38




are new opinions: (1) Dr. Roback’s statement that he “reviewed all relevant medical records,”

Roback Decl. at ¶ 5, (2) his statement that he reviewed Plaintiff’s pre- and post-train incident

medical records, “including imaging and x-rays” and that he was “aware that [Plaintiff] was …

involved in an auto accident in 2009,” id. at ¶ 12, (3) the doctor’s statement that he “consider[ed]

(and ultimately rule[d] out) other potential causes of [Plaintiff’s] injuries and medical conditions,

including but not limited to the auto accident,” id. at ¶ 14, and (4) his ultimate opinion that to a

“reasonably medical probability” Amtrak caused Plaintiff’s injuries because “the significant

issues [Plaintiff] complains of currently were not being experienced after the auto accident and

prior to the Amtrak accident.” Id. at ¶¶ 14, 15.

       Categories 1 and 2 will not be excluded because Dr. Roback’s expert report did list

medical records that he deemed relevant, including x-ray and imaging records. In addition, he

was aware of Plaintiff’s 2009 car wreck. He wrote that Plaintiff’s head, neck and back images

were “normal,” and noted “No injections, PT or DC. Treated less than 1 month.” Roback Report

at 10. Nor will categories 3 and 4, which are primarily the doctor’s causation opinions, be

excluded. Although Amtrak claims that it will be prejudiced if the declaration is considered

because discovery will need to be reopened to examine the witness, the Court’s review of Dr.

Roback’s first deposition shows that Amtrak adequately examined the doctor about the bases for

his causation opinions and that the 2009 car wreck was a recurring topic of discussion. Amtrak’s

motion to strike Dr. Roback’s first declaration is denied.

       b. Dr. Roback’s Second Declaration

       Amtrak moves to strike paragraph nine of Dr. Roback’s second declaration in which the

doctor stated: “During my experience in hospital administration and for the State, I have the

knowledge, training, and experience to testify as to the costs of [Plaintiff’s] future medical



                                                   17
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 18 of 38




treatment.” 2nd Roback Decl. at ¶ 9. Although Amtrak characterizes this statement as either an

incomplete expert disclosure or a sham declaration, it is actually a statement about the doctor’s

qualifications to testify as an expert, something which the Court determines as part of its

gatekeeping function and is therefore better addressed in the Fed. R. Evid. 702 analysis infra.

                                      D. Expert Testimony

       1. Standard of Review

       This is a diversity case, so the substantive law of the forum state, New Mexico, applies.

See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). However, under Erie, federal law

governs procedural issues, including disputes arising under the Federal Rules of Evidence.

Federal Rule of Evidence 702 permits a qualified expert witness to give opinion testimony if:

       • the expert’s scientific knowledge would help the fact-finder understand the

       evidence,

       • ‘the testimony is based on sufficient facts or data,’

       • ‘the testimony is the product of reliable principles and methods,’ and

       • ‘the expert has reliably applied the principles and methods to the facts of the

       case.’

Hall v. Conoco Inc., 886 F.3d 1308, 1311 (10th Cir. 2018) (quoting Fed. R. Evid. 702).

       “In evaluating the admissibility of expert testimony, ‘the district court must satisfy itself

that the proposed expert testimony is both reliable and relevant, in that it will assist the trier of

fact, before permitting a jury to assess such testimony.” Schulenberg v. BNSF Ry. Co., 911 F.3d

1276, 1282 (10th Cir. 2018) (quoting United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir.

2009) (en banc)). This requires a two-step process. See 103 Investors I, L.P. v. Square D Co.,

470 F.3d 985, 990 (10th Cir. 2006). “First, the district court must determine whether the expert is

qualified by knowledge, skill, experience, training, or education to render an opinion.”

                                                 18
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 19 of 38




Schulenberg, 911 F.3d at 1282 (quotation marks omitted). “Second, if the expert is sufficiently

qualified, the district court must determine whether the expert’s opinion is reliable by assessing

the underlying reasoning and methodology.” Id. (quotation marks omitted).

       Concerning reliability, a court should consider the following non-exhaustive and non-

dispositive factors in determining whether particular expert scientific testimony is reliable:

whether the expert’s technique or theory can and has been tested; the theory has been subject to

peer review and publication; the known or potential rate of error of the technique or theory when

applied; the existence and maintenance of standards and controls; and the general acceptance of

the methodology in the relevant scientific community. Kumho Tire Co., Ltd. v. Carmichael, 526

U.S. 137, 149-50 (1999); 103 Investors I, L.P., 470 F.3d at 990. The Court’s focus must be solely

on the proposed expert’s principles and methodology, not on the conclusions they generate. See

Daubert, 509 U.S. at 595. The proponent of the expert bears the burden by a preponderance of

the evidence to establish that the requirements for admissibility have been met. Nacchio, 555

F.3d at 1251.

       2. Analysis

       a. Dr. Johnson’s Causation Opinion is Excluded

       In its previous Memorandum Opinion and Order, the Court extensively detailed Dr.

Johnson’s background and experience, her expert report, declaration, and deposition testimony,

all of which supported her diagnoses of TBI, Post-Traumatic Stress Disorder (PTSD) and

Generalized Anxiety Disorder (GAD) and her hypothesis that the Amtrak incident caused these

disorders. See ECF No. 155. The Court does not recite the facts from that Order, but instead fully

adopts the entire Order herein.




                                               19
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 20 of 38




       Amtrak claims that Dr. Johnson did not render a “differential diagnosis” on the cause of

Plaintiff’s brain injury. ECF No. 169 at 5. “A differential diagnosis ‘rule[s] in all scientifically

plausible causes of the injury and then rule[s] out the least plausible causes until only the most

likely cause remain[s].’” Hall, 886 F.3d at 1311 (quoting Goebel v. Denver & Rio Grande W.

Ry., 346 F.3d 987, 990 (10th Cir. 2003)) (alterations in original); accord Hendrix ex rel. G.P. v.

Evenflo Co., 609 F.3d 1183, 1195 (11th Cir. 2010) (“Differential [diagnosis] is a medical process

of elimination whereby the possible causes of a condition are considered and ruled out one-by-

one, leaving only one cause remaining.”) “A reliable differential [diagnosis] analysis is

performed in two steps.” Hendrix, 609 F.3d at 1195. “First, the expert must compile a

comprehensive list of hypotheses that might explain the set of salient clinical findings under

consideration.... The issue at this point in the process is which of the competing causes are

generally capable of causing the patient’s symptoms.” Id. (citations and quotation marks

omitted) “Second, the expert must eliminate all causes but one.” Id. (citation omitted).4

       “In evaluating an expert’s testimony, district courts may consider whether the expert has

‘adequately accounted for obvious alternative explanations.’” Taber v. Allied Waste Sys., Inc.,

642 F. App’x 801, 810 (10th Cir. 2016) (quoting Fed. R. Evid. 702 committee note to 2000

amendment). “But an expert need not exclude every possible cause of an injury to testify as to

causation.” Id. at 810-11 (citing Bitler, 400 F.3d at 1238 n.6).

       Instead, the expert need only exclude those alternative explanations that are
       ‘obvious’—i.e., where there is ‘an established connection between certain


4
 Amtrak says that the differential diagnosis standard is the “requisite methodology” needed to
determine the specific cause of Plaintiff’s TBI and Plaintiff accepted this standard for evaluating
Dr. Johnson’s process. ECF No. 169 at 5. “In the medical context, differential diagnosis is a
common method of analysis, and federal courts have regularly found it reliable under Daubert.”
Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1237 (10th Cir. 2005). The Court therefore will
assume that the differential diagnosis standard controls.


                                                 20
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 21 of 38




       possible causes and [the injury].’ Id. If there is no evidence showing a possible
       alternative is valid, the expert’s failure to rule it out does not render his diagnosis
       unreliable.

Id. But if “a defendant identifies a plausible alternative cause, it is ‘necessary for the plaintiff’s

expert to offer a good explanation as to why his or her conclusion remains reliable.’” Guinn v.

AstraZeneca Pharm. LP, 602 F.3d 1245, 1253 (11th Cir. 2010) (quoting Kannankeril v. Terminix

Int'l, Inc., 128 F.3d 802, 808 (3d Cir.1997)). “[A]n inference to the best explanation for the cause

of an accident must eliminate other possible sources as highly improbable, and must demonstrate

that the cause identified is highly probable.” Bitler, 400 F.3d at 1238.

       As noted, the Court previously ruled that Dr. Johnson is qualified to diagnosis TBI and

associated cognitive impairments. But that conclusion does not by itself answer the reliability

question because “[t]he ability to diagnose medical conditions is not … the same … as the ability

to deduce … in a scientifically reliable manner, the causes of those medical conditions.” Gass v.

Marriott Hotel Services, Inc., 501 F. Supp. 2d 1011, 1019 (W.D. Mich. 2007), rev’d on other

grounds by Gass v. Marriott Hotel Servs., Inc., 558 F.3d 419 (6th Cir. 2009). “Doctors thus may

testify to both, but the reliability of one does not guarantee the reliability of the other.” Tamraz v.

Lincoln Elec. Co., 620 F.3d 665, 674 (6th Cir. 2010).

       Such is the case here. Even if Dr. Johnson accurately diagnosed TBI, Plaintiff still has not

presented sufficient evidence that Dr. Johnson reliably “ruled in” the potential causes of

Plaintiff’s TBI and “ruled out” alternative causes. Plaintiff was diagnosed with post-concussive

syndrome (PCS) after a car wreck in 2009. Dr. Johnson was aware of the 2009 wreck. She

understood that Plaintiff’s only head injuries were from the 2009 accident and the 2014 Amtrak

incident. See 2018 Depo. Of Dr. Julia M. Johnson, ECF No. 94-1, 130:23-25 – 131:1-6 (2018




                                                  21
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 22 of 38




Johnson Depo.). When asked about what role the 2009 car wreck would play in his condition,

Dr. Johnson testified that the accident was not part of her evaluation because she

       saw that the PCS was noted … It was then gone, and that was consistent with
       what he had shared with me about a motor vehicle accident, and it was no longer
       noted in his medical records to corroborate what he was saying. So, therefore, this
       examination was based on where he was when I assessed him on that date.

Id. at 64:15 – 25 – 65:1.

       However, Amtrak tendered pre-train incident medical records from Redwoods Rural

Health Center (Redwoods Rural) in California showing that TBI was listed as a chronic

condition in Plaintiff’s medical file in the months before the train incident. In March 2014,

Plaintiff sought treatment at Redwoods Rural many times. He was depressed and his medical file

noted that he was “under a tremendous amount of stress and his coping has been comprised [sic]

by head injury her [sic] received five years ago in an accident.” ECF No. 169-3, 1. During a

March 17 visit, he told the provider that he “incurred a TBI as a result of a MVA” and that

“[s]ince incurring head trauma” he had experienced “chronic head paid, nausea, dizziness, ear

aches, loss of time ….” ECF No. 169-4, 2. A March 31 medical record states that Plaintiff “[h]ad

a traumatic brain injury in 2009.” ECF No. 169-5, 1. Again, his medical records from this period

consistently listed TBI as a “chronic condition.”

       When asked during her deposition about the significance of Plaintiff’s Redwoods Rural

files, Dr. Johnson maintained that the PCS diagnosis “was medically released in reports and [that

he] recovered from it fully.” 2020 Depo. Of Dr. Julia M. Johnson, ECF No. 169-1, 56:14-15

(2020 Johnson Depo.). But Plaintiff has not pointed the Court to his medical files showing that

he recovered. Nor could Dr. Johnson identify them when asked. The Redwoods Rural files,

however, are in the record and they show that TBI was listed as a chronic condition right before

the train accident. Plaintiff in fact acknowledges that “other doctors and psychologist previously

                                                22
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 23 of 38




determined that [Plaintiff] had a TBI.” ECF No. 94 at 7. Yet there is no mention by Dr. Johnson

of how Plaintiff’s prior TBI diagnosis affected her causation opinion even though TBI has

persisted in Plaintiff’s medical history.

       The doctor’s testimony makes clear, then, that she is offering a general opinion about

Plaintiff’s condition at the time of her evaluation and assumed that it was attributable to the train

accident. The doctor’s sole justification for “ruling out” the 2009 accident was simply that

Plaintiff had recovered, and PCS disappeared from his medical files. However, in performing the

“ruling out” requirement, the expert “must provide a reasonable explanation as to why he or she

has concluded that [any alternative cause suggested by the defense] was not the sole cause.” Best

v. Lowe’s Home Centers, Inc., 563 F.3d 171, 179 (6th Cir. 2009) (citation omitted) (alteration in

original); see id. (“The core of differential diagnosis is a requirement that experts at least

consider alternative causes.”) It may have been natural to assume that Plaintiff’s TBI was

attributable to the train accident. But “[t]he courtroom is not the place for scientific guesswork,”

and the doctor would be unable to reliably defend her conclusion at trial. Goebel, 346 F.3d at

1002. Dr. Johnson’s proffered testimony that Amtrak caused Plaintiff’s TBI is excluded.

       b. Dr. Roback’s Causation Opinion About Plaintiff’s Right Shoulder Injury is
       Admissible. The Remainder of Dr. Roback’s Proffered Medical Causation
       Testimony is Excluded

       Amtrak moves to exclude Dr. Roback’s causation opinion.5 First, Amtrak analogizes this

case to Magbegor v. Triplette, 212 F. Supp. 3d 1317, 1328 (N.D. Ga. 2016), a car-wreck case,

where the district court excluded an orthopedic surgeon’s causation testimony partially because

the surgeon “conducted no independent inquiry about the automobile accident that [p]laintiff told


5
 Amtrak does not challenge Dr. Roback’s qualifications to render a medical causation opinion
so the Court only analyzes the reliability of the doctor’s medical causation opinions. Amtrak
does, however, challenge his qualifications to testify about medical damages, which the Court
separately analyzes.
                                                 23
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 24 of 38




him resulted in the shoulder injury,” such as “the speed at which the vehicles were traveling, the

violence of the impact, the direction bodies may have moved, and the positioning of Plaintiff

within the car.” The Court agrees that Dr. Roback demonstrated a lack of understanding of the

basic facts of the incident. When asked how Plaintiff’s shoulder was injured, Dr. Roback

described the accident as consisting of “two accidents”: Plaintiff “fl[ew] forward” and hit his

head on a door and then “the secondary part of it … is the toilet ends up on him.” Roback Depo.

92:12-13, 16-17. But then he stated, apparently based on nothing more than guesswork, that “[i]t

could have happened there where he hit the door and the toilet didn’t end up on him and he could

have been hit by the toilet and not hit the door.” Id. at 92:18-21. Concerning Plaintiff’s back

injury, the doctor deposed that the detached toilet landed on Plaintiff’s torso – even though

Plaintiff testified that the toilet was partially on top of his legs – and that it was “more likely

whatever problems he had with his back came from the toilet landing on him than his hitting the

door.” Id. 135:10-11; Thomson Depo. 141:10. But Dr. Roback did not know where the toilet

landed. He acknowledged as much in his deposition and said that he did not ask Plaintiff where

the toilet came to rest. Roback Depo. at 134:11-19. Although Dr. Roback’s lack of knowledge

with some of the facts of the incident does not alone justify excluding his testimony, it does tend

to undermine the reliability of his methodology.

       Amtrak also contends that Dr. Roback’s specific causation opinion is unreliable because,

like Dr. Johnson, he did not perform a differential diagnosis that took account of Plaintiff’s

preexisting medical history. The Court agrees, in part. While Dr. Roback took the important

steps of physically examining Plaintiff and reviewing his medical history, his expert report

provides no insight as to what his differential diagnosis entailed. In the “Impressions/Diagnoses”

portion of his report, the doctor described “chronic, symptomatic, posttraumatic” injury or



                                                24
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 25 of 38




derangement based on abnormal findings from x-ray or MRI images, most of which were

produced after the train incident. Roback Report at 26-28. However, it is not clear from reading

Dr. Roback’s report if he attributed Plaintiff’s present condition to the Amtrak incident by

comparing x-ray and MRI images from before and after the incident. In addition, nowhere in Dr.

Roback’s report does it show that he considered and ruled out other potential causes of Plaintiff’s

current pain. It appears from his report that he simply attributed the accident the Amtrak, rather

than compiling a comprehensive list of possible causes which he then “systematically and

scientifically rul[ed] out ... until a final, suspected cause remain[ed].” Kilpatrick v. Breg, Inc.,

613 F.3d 1329, 1342 (11th Cir. 2010). The doctor’s report therefore shows that his methods did

not meet the relevant reliability standards. See, e.g., Kudabeck v. Kroger Co., 338 F.3d 856, 861

(8th Cir. 2003) (concluding that expert’s differential diagnosis was valid where he ruled out

other causes of plaintiff’s degenerative disc disease, including infection, arthritis, and genetic

causes); Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255, 261 (6th Cir. 2001) (holding that

expert performed a proper differential diagnosis where he “took an extensive history of

[p]laintiff’s non-occupational work activities,” including bowling, golf, and other actives and

specifically explained in his expert report why those activities were not causes of plaintiff’s

carpal tunnel syndrome).

       It is therefore necessary to review Dr. Roback’s deposition testimony to determine if he

employed the requisite intellectual rigor to support his conclusions. Plaintiff points the Court to

Dr. Roback’s testimony that Plaintiff’s disc herniation was not caused by his age or weight and

the doctor’s testimony that the 2017 MRI of Plaintiff’s right shoulder showed serious damage

and a newer injury that was trauma derived. But this only shows that Dr. Roback ruled in

possible causes for Plaintiff disc herniation and a right shoulder injury. Plaintiff points to no



                                                25
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 26 of 38




other testimony where Dr. Roback discussed ruling in possible causes of the remainder of

Plaintiff’s injuries. The doctor therefore did not “eliminate other possible sources as highly

improbable, and … demonstrate that the cause identified [by the expert] is highly probable.”

Bitler, 400 F.3d at 1238.

       Concerning back injuries in particular, even if Dr. Roback considered and ruled out

Plaintiff’s age or weight as causes of disc herniation, his methodology is still unreliable because

it appears that he did not consider how pre-train incident medical records noting back problems

affected his causation analysis. Those records noted back pain, a bulging disc in Plaintiff’s spine,

and the “diagnosis” section of Plaintiff’s May 1, 2014 record stated: “[Herniated Nucleus

Pulposus] Lumbar Spine” and “(R) Clavicular Pain.” Def.’s Ex. 11, ECF No. 88-11; Def’s. Ex.

9, ECF No. 88-9, 1; Def.’s Ex. 10, ECF No. 88-10. Amtrak states that one of these records shows

that “Plaintiff was diagnosed with pre-existing back problems.” ECF No. 88 at 6. Yet, Dr.

Roback did not adequately discuss how these pre-train incident medical records showing back

issues affected his causation analysis. And as discussed earlier, Dr. Roback attributed Plaintiff’s

back problems with the toilet striking his torso, even though Plaintiff testified that the toilet was

partially on top of his legs, further casting doubt on the reliability of Dr. Roback’s conclusions.

       Dr. Roback may, however, testify about the injury to Plaintiff’s right shoulder. Dr.

Roback stated that the 2017 MRI images showed serious damage and fluid in the joint area, an

indication of a newer injury. He also concluded that the injury was traumatic in origin because

Plaintiff did not play certain sports or a work a job that put him at risk for traumatic injury. This

shows that Dr. Roback considered which alternative causes should be ruled in, and which could

be ruled out. Although Amtrak points out that 2008, 2009, and 2014 medical records note

shoulder issues, those issues do not appear to be as extensive as some of Plaintiff’s other medical



                                                 26
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 27 of 38




problems. The Court’s focus at this stage is “solely on principles and methodology,” rather than

Dr. Roback’s specific conclusions. Daubert, 509 U.S. at 595. Given that Dr. Roback properly

considered alternative potential causes of Plaintiff’s right shoulder injury and determined that the

injury was likely newer and trauma-based, Dr. Roback used a reliable differential diagnosis. So

long as his methodology reflects a reliable practice, “[v]igorous cross-examination, presentation

of contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Id. at 596. Any perceived defects

that Amtrak highlights, such as the doctor’s lack of knowledge of the incident or his alleged

incomplete review of Plaintiff’s medical records may be explored during cross-examination of

the witness.

       Finally, Dr. Roback’s testimony about Plaintiff’s right shoulder injury would assist the

trier of fact. “In assessing whether testimony will assist the trier of fact, district courts consider

several factors, including whether the testimony is within the juror’s common knowledge and

experience and whether it will usurp the juror’s role of evaluating a witness’s credibility.” United

States v. Gutierrez de Lopez, 761 F.3d 1123, 1136 (10th Cir. 2014) (quotation and citation marks

omitted). The alleged cause of Plaintiff’s right shoulder injury is not a matter within a juror’s

common knowledge given Plaintiff’s medical history and therefore the doctor’s testimony will

be relevant.

       c. Dr. Roback Has the Qualifications and Methodology to Opine About Plaintiff’s
       Medical Damages and His Testimony Will Assist the Jury

       Dr. Roback is qualified to testify about Plaintiff’s medical damages concerning injury to

Plaintiff’s right shoulder. He is a doctor with almost fifty years of experience practicing

medicine and has held senior hospital positions. His service on California’s industrial medical

council and involvement in the State’s workers’ compensation divisions has given him

                                                 27
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 28 of 38




experience in issues related to medical costs. In addition, Dr. Roback’s experience as chief

orthopedic exposed him to billing issues. June 2020 Roback Depo. at 43:8-9. That he has “never

worked in hospital billing,” id. at 44:7, or that his billing knowledge may be outdated goes to the

weight of his testimony rather than its admissibility. “[A]s long as an expert stays within the

reasonable confines of his subject area, … a lack of specialization does not affect the

admissibility of [the expert] opinion, but only its weight.” Ralston v. Smith & Nephew Richards,

Inc., 275 F.3d 965, 970 (10th Cir. 2001) (quotation marks and citation omitted). Courts,

including this one, have held that “a doctor can testify about future medical expenses.” Morales

v. E.D. Etnyre & Co., 382 F. Supp. 2d 1273, 1277 (D.N.M. 2005); Dominguez v. Lubbock, No.

CIV-11-1347-R, 2013 WL 5815730, at *2 (W.D. Okla. Feb. 1, 2013) (“Courts have consistently

held that orthopedists are qualified to render opinion as to a plaintiff's future prognosis, including

the permanency of his or her injuries, whether he or she would be able to return to work and the

need for physical therapy and/or pain medications.”) Dr. Roback is qualified to opine on

Plaintiff’s right shoulder medical damages.

       Dr. Roback’s damages opinions are reliable. He testified that in his role as a chief

orthopedic he would occasionally review and is generally familiar with charges for treatments.

June 2020 Roback Depo. at 43:8-25-44:1-25. He further testified that his estimates were based

on the “average or center of the bell [shaped curve]” for a similar treatment. Id. at 54:9-10. Dr.

Roback’s opinions are based on his “specialized knowledge” as an orthopedic surgeon familiar

and he is familiar with orthopedic injuries and their treatment. Fed. R. Evid. 702. His testimony

will help the trier of fact given that courts have found testimony by orthopedic surgeons relevant

to determining future medical treatment. See Morales, 382 F. Supp. 2d at 1277; Dominguez,

2013 WL 5815730, at *2.



                                                 28
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 29 of 38




                                      E. Summary Judgment

       1. Standard of Review

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. At the summary judgment stage a court must “view facts in the light most favorable

to the non-moving party and draw all reasonable inferences in [his] favor.” Leone v. Owsley, 810

F.3d 1149, 1153 (10th Cir. 2015). “A fact is ‘material’ if, under the governing law, it could have

an effect on the outcome of the lawsuit. A dispute over a material fact is ‘genuine’ if a rational

jury could find in favor of the nonmoving party on the evidence presented.” Id.

       When “the moving party does not bear the ultimate burden of persuasion at trial, it may

satisfy its burden at the summary judgment stage by identifying a lack of evidence for the

nonmovant on an essential element of the nonmovant’s claim.” Cassara v. DAC Serv., Inc., 276

F.3d 1210, 1212 (10th Cir. 2002). “After the moving party has identified a lack of a genuine

issue of material fact, the nonmoving party has the burden to cite to specific facts showing that

there is a genuine issue for trial.” Ezell v. BNSF Ry. Co., 949 F.3d 1274, 1278 (10th Cir. 2020)

(internal quotation marks and citations omitted). “The nonmoving party must be specific to

satisfy its burden, either by ‘citing to particular parts of materials in the record’ or by showing

that the moving party has relied on insufficient or inadmissible evidence.” Id. (citing Fed. R. Civ.

P. 56(c)(1)(A)–(B)).

       2. Analysis of the Causation Element of Plaintiff’s Negligence Claim

       a. Plaintiff Lacks Causation Evidence in Support of His Non-Shoulder Injuries

       Plaintiff asserts a single claim for relief for negligence. “A negligence claim requires that

the plaintiff establish four elements: (1) defendant’s duty to the plaintiff, (2) breach of that duty,



                                                 29
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 30 of 38




typically based on a reasonable standard of care, (3) injury to the plaintiff, and (4) the breach of

duty as cause of the injury.” Zamora v. St. Vincent Hosp., 2014-NMSC-035, ¶ 22, 335 P.3d

1243, 1249.6 Concerning the causation element, “[i]n New Mexico, as is universally the case, a

tort plaintiff must demonstrate the defendant’s actions caused the plaintiff’s injury. Wilcox v.

Homestake Mining Co., 619 F.3d 1165, 1166 (10th Cir. 2010). “To establish liability, there must

be a chain of causation initiated by some negligent act or omission of the defendant, which in

legal terms is the cause in fact or the ‘but for’ cause of plaintiff’s injury.” Chamberland v.

Roswell Osteopathic Clinic, Inc., 2001-NMCA-045, ¶ 18, 27 P.3d 1019, 1023.

       “Although federal law governs whether [Plaintiff] presented sufficient evidence of

causation to defeat summary judgment, state law governs what theories of causation are

permissible and the general means permitted to establish causation.” Hall, 886 F.3d at 1316 &

n.6. The Court has described New Mexico’s law on the necessity of medical expert testimony as

follows:

       New Mexico case law, while not always clear in this area, appears to indicate the
       following. First, ‘in many cases expert testimony will be required to establish
       [medical] causation.’ Folz v. State, 797 P.2d 246, 260 (N.M.1990); see also
       Buchanan v. Downing, 394 P.2d 269, 272 (N.M.1964) (‘[E]xpert testimony is
       generally required to establish causal connection.’ (citation omitted)); State v.
       Newman, 784 P.2d 1006, 1013 (N.M.App.1985) (Hartz, J., specially concurring)
       (‘[C]ourts ordinarily do not permit juries to draw a conclusion regarding ...
       medical causation without expert testimony directly supporting the conclusion.’)
       …. This general rule is in place because ‘the cause and effect of a physical


6
  Amtrak’s duty of care to Plaintiff is undisputed. Amtrak states that as a common carrier of
passengers for hire it is obligated to “exercise the highest degree of care in promoting the safety
of its passengers,” ECF No. 90 at 9. Plaintiff accepted this standard. Even though the parties
assume that this elevated duty of care applies, the Court notes that New Mexico’s jury instruction
states that common carriers owe only a duty of ordinary care to their passengers. N.M.R.A., Civ.
U.J.I. § 13-605 (“The defendant as a common carrier has a duty to exercise ordinary care for the
safety of its passengers and their property.”); see also Monasterio v. Greyhound Lines, Inc., No.
215CV00683PJKSMV, 2019 WL 318389, at *3, n.4 (D.N.M. Jan. 24, 2019). The governing rule
thus appears to be of ordinary care under § 13-605.


                                                30
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 31 of 38




       condition lies in a field of knowledge in which only a medical expert can give a
       competent opinion.’ Woods v. Brumlop, 377 P.2d 520, 523 (N.M.1962).

       Having said that, ‘such [expert] testimony is not always necessary’ to establish
       medical causation. Folz, 797 P.2d at 260. This is especially the case ‘where
       exceptional circumstances within common experience or knowledge of the
       layman are present.’ Cervantes v. Forbis, 389 P.2d 210, 213 (N.M.1964) …. In
       determining whether an expert is required, or whether ‘exceptional circumstances’
       exist, New Mexico trial courts utilize a reasonableness standard; that is, a plaintiff
       is required to produce an expert ‘when the trial court reasonably decides that it is
       necessary to properly inform the jurors on the issues.’ Folz, 797 P.2d at 260
       (citing Gerety v. Demers, 589 P.2d 180, 195 (N.M. 1978)).

Duke v. Garcia, No. 11-CV-784-BRB/RHS, 2014 WL 1333151, at *1–2 (D.N.M. Feb. 28, 2014).

       The cause of traumatic brain injury and certain orthopedic injuries is not a matter within

the common experience of laypersons. Expert testimony is therefore needed to deduce the cause

of such ailments, especially given Plaintiff’s long and complex medical history. See id. at *3

(“actions involving medically complicated injuries require expert testimony on causation.”)

(citation and quotation marks omitted). Without the proposed testimony by Drs. Johnson and

Roback, Amtrak is entitled to summary judgment on Plaintiff’s allegation that the train accident

caused his non-shoulder injuries.

       b. Res Ipsa Loquitur Applies to Plaintiff’s Right Shoulder Injury

       Amtrak moved for summary judgment that Plaintiff cannot prove negligence by relying

on the doctrine of res ipsa loquitur. Normally, “the mere fact that an accident occurred is not

grounds for concluding that a particular defendant was probably negligent.” Drake v. Trujillo,

1996-NMCA-105, ¶ 25, 924 P.2d 1386, 1391. However, the doctrine of res ipsa loquitur,

meaning the incident “speak[s] for itself,” Strong v. Shaw, 1980-NMCA-171, ¶ 10, 629 P.2d 784,

786, “applies only when evidence establishes that in the ordinary course of events an injury

would not occur except through negligence of the person in exclusive control and management

of the injuring instrumentality.” Trujeque v. Serv. Merch. Co., 1994-NMSC-036, ¶ 6, 872 P.2d

                                                31
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 32 of 38




361, 364 (citation omitted). “The ordinary course of events may be established by expert

testimony, lay evidence, or common knowledge.” Romero v. Truchas Mut. Domestic Water

Consumer & Mut. Sewage Works Ass’n, 1995-NMCA-125, ¶ 8, 908 P.2d 764, 767, overruled on

other grounds by Spectron Dev. Lab’y, a Div. of Titan Corp. v. Am. Hollow Boring Co., 1997-

NMCA-025, ¶ 8, 936 P.2d 852.

       To establish an inference of negligence, there must be proof that

       (1) plaintiff’s injury was proximately caused by an agency or instrumentality
       under the exclusive control of the defendant; and (2) the incident causing the
       injury is of the kind which ordinarily does not occur in the absence of negligence
       by the person having control of the instrumentality.

Hisey v. Cashway Supermarkets, Inc., 1967-NMSC-081, ¶ 4, 426 P.2d 784, 785.

       “The burden of proving the presence of both elements rests on the plaintiff.” Akin v.

Berkshire, 1973-NMCA-106, ¶ 8, 512 P.2d 1261, 1262. Once the plaintiff establishes these two

prongs, he has carried his “burden of making a prima facie case from which the jury could infer

negligence.” Trujeque, 1994-NMSC-036 at ¶ 11. The defendant can “then choose to present no

evidence or choose to rebut the inference by offering evidence that a latent manufacturing defect

was the cause” of the injury “or perhaps that some third party bore responsibility” for the injury,

or point to “other causes for which he was not responsible.” Id. (citation omitted). A successful

res ipsa loquitur showing simply creates an inference which the trier of fact may choose to

accept or reject. Shaw, 1980-NMCA-171 at ¶ 18.

       The Seventh Circuit’s decision in Smith v. United States, 860 F.3d 995 (7th Cir. 2017) is

useful to analyzing this case. In Smith, a prisoner fell from a wobbly stool in an attorney

interview room within an Indiana federal courthouse. Id. at 996. After he fell, he saw bolts

missing from the stool’s underside. Id. at 997. Indiana, like New Mexico, permits an inference of

negligence if an injury would not normally occur absent negligence and the agency or


                                                32
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 33 of 38




instrumentality causing injury was within the defendant’s control. Id. at 998. The court held that

the plaintiff established the first element of res ipsa loquitur because a “properly functioning

stool … should not wobble so as to tip its occupant onto the floor,” and a “malfunctioning stool

… which would pose a hazard to anyone using the stool—points to negligence.” Id. at 999.

       The “control” element was also met because “[t]he stool was within a room maintained

and controlled” by US Marshals who inspected the room and equipment on weekly basis. Id. at

996, 999-1000. Even if the plaintiff “and other detainees regularly used the room (and likely had

done so on the day Smith was injured) and may themselves have been responsible for the alleged

malfunctioning of the stool,” the defendant maintained exclusive control over the room and

equipment. Id. at 1000. The “key question” was “whether the probable cause of the plaintiff’s

injury was one which the defendant was under a duty to the plaintiff to anticipate or guard

against.” Id. (citations omitted). “If indeed the stool malfunctioned,” then the defendant “was

under a duty to anticipate and guard against [it].” Id.

       The evidentiary record, properly construed in Plaintiff’s favor, shows that the evidence

satisfies the “exclusive control” element. Hisey, 1967-NMSC-081 at ¶ 4. Like the stool in the

courthouse controlled by agents, the toilet was within a room maintained and controlled by

Amtrak. Amtrak exercises control over the sleeper by ensuring that it is secure for its passengers.

Its employees, out of safety concerns, inspect the lavatories, and did so on the day that Plaintiff

boarded the train. See Smith, 860 F.3d at 1000 (control established where “[t]he government …

admits that it inspects the equipment, including the stool, on a regular basis.”)

       Amtrak suggests that Plaintiff or “other individuals who had access to the room,” ECF

No. 90 at 14, could have been involved in the toilet shroud’s detachment. But a toilet shroud that

is normally bolted down and in a private cabin is quite unlike an airplane tray table that can



                                                 33
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 34 of 38




hypothetically be accessed and tampered with by anyone. Cf. Earley v. United Airlines, No.

2:05-CV-0835, 2006 WL 2794971, at *6 (S.D. Ohio Sept. 28, 2006) (airline did not exclusively

control a tray table that became unlatched because of “the possibility that someone other than

United also exercised control of the tray table or latch” – i.e., another passenger or employee

could have tampered with the latch during boarding or when the plaintiff got up to use the

restroom). Amtrak neglects to answer the “[t]he essential question” concerning “control” –

namely, “whether the probable cause [of Plaintiff’s injury] is one which the defendant was under

a duty to the plaintiff to anticipate or guard against.” Mireles v. Broderick, 1994-NMSC-041, ¶

18, 872 P.2d 863, 870. Amtrak was under a duty to anticipate and guard against a malfunctioning

toilet, as evidenced by its inspections of the sleeper unit, such that the question of exclusive

control should go to the jury.

       The second factor – the injury would not ordinarily would not occur absent negligence –

could also be found by the jury. The Court fully credits as true Plaintiff’s statements that he

“never altered, manipulated, unscrewed, or did anything to the toilet” or “tamper with the toilet

in any way.” Thomson Decl. at ¶ 11. He also submitted repair orders from before and the day of

the accident which – telling – indicated toilet shroud issues. Just as a “properly functioning stool

… should not wobble so as to tip its occupant onto the floor,” a toilet shroud should not detach

from its moorings. Smith, 860 F.3d at 999. Conflicting inferences to be drawn from the evidence

– such as Amtrak employees’ statements that they had never seen a toilet shroud detach – are to

be weighed by the factfinder.

       Finally, a jury could find that Amtrak’s alleged negligence proximately caused Plaintiff’s

right should injury. See Renfro v. J. D. Coggins Co., 1963-NMSC-014, ¶ 18, 378 P.2d 130, 135

(explaining that res ipsa loquitur cannot be used to establish proximate cause). Proximate cause



                                                34
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 35 of 38




refers to “whether and to what extent the defendant’s conduct foreseeably and substantially

caused the specific injury that actually occurred.” Lujan v. New Mexico Dep’t of Transp., 2015-

NMCA-005, ¶ 35, 341 P.3d 1, 10 (citation omitted). “An act or omission may be deemed a

proximate cause of an injury if it contributes to bringing about the injury, if the injury would not

have occurred without it, and if it is reasonably connected as a significant link to the injury.” Id.

(citation and quotation marks omitted). “Determining proximate cause is a question of fact for

the jury.” Id. Amtrak states that the alleged incident was unforeseeable because it “is unaware of

any [similar] incident.” ECF No. 90 at 11. However, given Plaintiff’s evidence that the toilet

shroud was loose in the past, a reasonable juror could find that Amtrak knew of the malfunction

and that the defect began a natural or continuous sequence that caused Plaintiff’s injury.

       In summary, the evidentiary record could permit the factfinder to infer negligence on the

part of Amtrak. This ruling, however, is limited to Plaintiff’s alleged right shoulder injury. “Res

ipsa loquitur is used to establish negligence, not injury or cause.” Harvey v. United States, 685

F.3d 939, 953 (10th Cir. 2012) (concluding that res ipsa loquitur could not establish causation

where plaintiff’s medically complex injuries were not within the “common knowledge among

laymen” and required expert causation testimony); Renfro, 1963-NMSC-014 at ¶ 18. Because

Plaintiff has not adduced reliable expert medical evidence that Amtrak caused his non-shoulder

injuries, res ipsa loquitur does not allow him to establish causation for those injuries. Plaintiff

may present Dr. Roback’s testimony for the narrow purpose of opining on Plaintiff’s right

shoulder injury and accompanying medical damages. See Romero, 1995-NMCA-125 at ¶ 8 (“The

ordinary course of events may be established by expert testimony, lay evidence, or common

knowledge.”)




                                                 35
     Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 36 of 38




       3. Punitive Damages

       Amtrak moves for summary judgment on Plaintiff’s claim for punitive damages. To be

liable for punitive damages, a tortfeasor must have a culpable mental state. Paiz v. State Farm

Fire & Cas., 1994-NMSC-079, ¶ 24, 800 P.2d 300, 307. “[S]uch damages are appropriate only

when the wrongdoer’s conduct may be said to be maliciously intentional, fraudulent, oppressive,

or committed recklessly or with a wanton disregard of the plaintiffs’ rights.” Martin v. Comcast

Cablevision Corp. of California, LLC, 2014-NMCA-114, ¶ 17, 338 P.3d 107, 112. Since punitive

damages are assessed for punishment and not for reparation, a positive element of conscious

wrongdoing is always required. Paiz, 1994-NMSC-079 at ¶ 27.

       Plaintiff submitted no summary judgment evidence that he believed Amtrak acted

culpably, despite to his claim to the contrary, making him similar to the plaintiff in Behrens v.

Gateway Ct., LLC, 2013-NMCA-097, ¶ 23, 311 P.3d 822, 831 (punitive damages unavailable to

a mobile home tenant who deposed “that she did not believe that [d]efendant intentionally set the

fire or allowed any unsafe conditions in the mobile home[.]”) Plaintiff instead relies on Amtrak’s

alleged “failure to properly inspect, install, maintain, and/or replace … the toilet.” Id. However,

“unsafe features in [the d]efendant’s [business] do not give rise to an inference [of]

reckless[ness].” Id. (quoting Couch v. Astec Indus., Inc., 2002-NMCA-084, ¶ 60, 53 P.3d 398,

411 (punitive damages unavailable to plaintiff even though he introduced evidence that his

employer did not follow safety plans or keep safety records and did not implement a product

safety program)) (second alteration added). The doctrine of res ipsa loquitur, even if resolved in

Plaintiff’s favor, amounts to negligence at the most. Summary judgment is entered in favor of

Amtrak on Plaintiff’s punitive damages claim.




                                                36
      Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 37 of 38




IV.    CONCLUSION

       Plaintiff failed to establish sufficient indicia of reliability of Dr. Johnson’s opinion that

Amtrak caused Plaintiff’s cognitive injuries and Dr. Roback’s opinion that Amtrak caused

Plaintiff’s orthopedic injuries – except for Dr. Roback’s opinion that Amtrak injured Plaintiff’s

right shoulder. In the absence of expert testimony, Plaintiff cannot prove that Amtrak caused his

non-shoulder injuries and Amtrak is entitled to judgment as a matter of law on those allegations.

Amtrak is also entitled to summary judgment on Plaintiff’s punitive damages claim. The Court

will by separate order set trial for a jury to determine Plaintiff’s claim that Amtrak caused his

right shoulder injury. At trial, Plaintiff may admit Dr. Roback’s causation and damages

testimony concerning Plaintiff’s right shoulder injury. Plaintiff will also be entitled to a jury

instruction that the jury may draw an inference of negligence.

       IT IS THEREFORE ORDERED that Defendant National Passenger Corporation’s

(Amtrak) Motion to Exclude the Testimony of Dr. Julia Johnson, EDD, LEP (ECF No 87) and

Amended Motion to Exclude the Testimony of Dr. Julia M. Johnson Regarding Causation (ECF

No. 169) are GRANTED;

       Amtrak’s Motion to Exclude the Testimony of Dr. Michael D. Roback, M.D. (ECF No.

88); Amtrak’s Renewed Motion to Exclude Dr. Michael D. Roback, M.D.’s Supplemental

Orthopaedic Report and Corresponding Testimony (ECF No. 162); Amtrak’s Motion to Strike

Plaintiff’s Declaration, as moved for in (ECF No. 109); and Amtrak’s Motion for Summary

Judgment (ECF No. 90) are GRANTED in part and DENIED in part;




                                                37
    Case 1:17-cv-00565-JCH-JFR Document 176 Filed 03/26/21 Page 38 of 38




      Amtrak’s Motion to Strike Dr. Roback’s Declaration as moved for in (ECF No. 103);

Amtrak’s Motion to Strike Dr. Roback’s Second Declaration (ECF No. 167); and Plaintiff’s

Federal Rule of Civil Procedure 56(d) Motion as moved for in (ECF No. 99) are DENIED.

      IT IS SO ORDERED.




                                            _______________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                            38
